Citation Nr: 1225965	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for asthma.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for asthma and assigned an initial disability rating of 60 percent, effective May 22, 2006.

The Veteran was scheduled for a Board hearing at the RO in April 2011.  However, he did not appear for the scheduled hearing, and he has not since asked for it to be rescheduled.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In a June 2011 decision, the Board remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the June 2011 remand instructions, the Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran was recently hospitalized at the VA Medical Center (VAMC) in Northport from May 20, 2011 to May 26, 2011 for an asthmatic exacerbation which was his last period of incapacitation was May 2011 when he was hospitalized for asthmatic exacerbation.  The pulmonary function test (PFT) demonstrated a FEV-1/FVC of 65 percent pre-bronchodilator.  He had a FEV-1 of 52 percent both pre-bronchodilator.  His FVC was 58 percent both pre-bronchodilator and post-bronchodilator.

A December 2011 VA pulmonary outpatient note indicated that the Veteran was hospitalized twice in May 2011 for chronic obstructive pulmonary disease (COPD) exacerbation and was treated with antibiotics and systemic steroids.   The treatment note also referenced a September 2009 PFT which noted an FEV1 of 37 percent and an FVC of 85 percent.

The Board notes that the most recent VA medical records from the Northport VAMC currently associated with the claims file regarding treatment for the Veteran's asthma are records dated May 2012.  The Board also notes, however, that there are currently no records regarding the Veteran's reported PFT in September 2009 or his May 2011 hospitalization at the Northport VAMC.
 
Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected asthma disability may exist.  Given that the evaluation of the Veteran's asthma turns in part upon the FEV1 ratios (e.g., a 100 percent evaluation requires less than 40 percent predicted), as well as the number of attacks per week, these additional records are critical to the adjudication of this appeal.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Manchester VAMC and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Northport VAMC all outstanding medical records to include a September 2009 PFT and a May 2011 hospitalization.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, the RO should readjudicate the Veteran's claim for an initial rating in excess of 60 percent for asthma.  If any benefit sought on appeal remains denied, the Veteran should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


